DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants' arguments, filed on 11/10/2020, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. US 20080070281 in view of Ramanujam (US 5,599,660) and further view of Foley (WO 2013/006312)
White et al. discloses a method for stabilizing reagents suitable for use in a nucleic acid amplification reaction comprising: (i) preparing a reagent mixture comprising reagents suitable for use in a nucleic acid amplification reaction wherein the mixture comprises a polynucleotide polymerase and one or more reagents selected from the group consisting of oligonucleotide primers, deoxyribonucleoside triphosphates, ribonucleoside triphosphates, oligonucleotide probes, intercalating fluorescent dyes, bovine serum albumin, internal control nucleic acid and mixtures thereof; (ii) drying the reagents using either a freeze drying method or a lyophilisation method. After drying the reagent mixture, a covering of wax or grease is added. Wherein the wax or grease has a melting point in the range of from about 40̊C. to about 90̊C. (see page 3 and claims). The reagents are freeze dried in the presence of 10% treahalose, (see example 2). Useful waxes include eicosane, octacosane, cetyl palmitate and pentaerythritol, tetrabehenate. Typical wax mixtures include but are not limited to, paraffin, paraplast, ultraflex and Besquare 175, Ampliwax (Perkin Elmer Cetus) and Polyfin (Polysciences). Waxes can be prepared by mixing pure or mixed waxes with one another or with greases or oils in any ratios which preserve the characteristic of a wax in general. Such techniques are well known to one skilled in the art [0044].


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute magnetic particle as taught by Ramanujam for a coating on top of the lyophilized pellet in order to optimize the manipulation of a magnetic pellet for processing (Ramanujam col.2 and claims). Therefore one of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications because magnetic beads for e.g. mixing or movement purposes which are used with other PCR reagents are well known in the art (see also Foley page 18, 3rd para). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods.

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicants argue that the combined references do not teach heating the lyophilized pellet to a temperature of at least 50°C degrees in the presence of wax. Applicant contends that Ramanujam in no way compensates for the deficiencies of White. As support for this, Applicant cites to the declaration of Jennifer Dillman under 37 C.F.R. 1.132, which was submitted on January 14, 2020. The Dillman declaration at paragraph 3 notes that the Ramanujam reference does not appear to disclose any reagent compositions that are lyophilized pellets treated with a wax or any methods that could be used for making such a composition. Rather, Ramanujam discloses mixing liquid reagents with a molten wax and allowing co-solidification (col. 5, lines 1-3 and through-out the examples). Thus, the “co-solidification” process discussed in Ramanujam involves liquid wax and a liquid (not lyophilized) reagent. Furthermore, Foley also fails to compensate for the deficiencies of White as outlined above. Like Ramanujam, Foley does not appear to disclose any reagent compositions that are lyophilized pellets heated to at least 50°C in the presence of wax or any methods that could be used for making such a composition. Thus, the combination of White, Ramanujam, and Foley fails to teach all elements of the present claims.
This is not convincing because Ramanujam teaches that “To create a stabilized reagent, a liquified form of the reagent is added to a liquified carrier material (wax). Alternatively the purified reagent may be in solid form, such as when freeze-dried or . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	13 January 2021